J-S34028-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

MAURICE QUINN

                            Appellee                 No. 1540 EDA 2016


                   Appeal from the Order Dated April 15, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0008586-2014

BEFORE: BOWES, J., SOLANO, J., and PLATT, J.*

JUDGMENT ORDER BY SOLANO, J.:                   FILED SEPTEMBER 26, 2017

        The Commonwealth appeals from the trial court’s order dismissing

charges for violations of the Uniform Firearms Act, receiving stolen property,

recklessly endangering another person, and fleeing or attempting to allude a

police officer1 faced by Appellee, Maurice Quinn. We reverse.

        On June 26, 2014, Appellee was arrested for the above offenses

following a traffic stop during which he was also issued traffic citations for

the summary offenses of reckless driving and failure to yield at a red traffic-




____________________________________________
*
    Retired Senior Judge assigned to the Superior Court.
1
  Appellee was charged with violating 18 Pa.C.S. §§ 6105(a)(1), 6106.1(a),
6106(a)(1), 6110.2(a), 6117(a), 6108, 3925(a), and 2705, and 75 Pa.C.S.
§ 3733(a).
J-S34028-17


control signal.2 Appellee was tried in absentia on January 11, 2016, and was

found guilty of the summary offenses in the Traffic Division of Philadelphia

Municipal Court. On March 11, 2016, Appellee filed a pre-trial motion to

dismiss the remaining charges, for which Appellee was facing trial in the

Philadelphia County Court of Common Pleas. Appellee’s motion was based on

the compulsory joinder rule, which prevents a defendant from being tried in

multiple proceedings for conduct arising from the same criminal episode and

which “occurred within the same judicial district as the former prosecution.”

18 Pa.C.S. § 110(1)(ii).3

        On April 15, 2016, following a hearing, the trial court granted

Appellee’s motion. The Commonwealth timely appealed, raising the following

____________________________________________
2
    75 Pa.C.S. §§ 3736(a), 3112(a)(3)(ii).
3
    18 Pa.C.S. § 110 provides, in relevant part:

        Although a prosecution is for a violation of a different provision
        of the statutes than a former prosecution or is based on different
        facts, it is barred by such former prosecution under the following
        circumstances:

        (1) The former prosecution resulted in an acquittal or in a
        conviction . . . and the subsequent prosecution is for:

                                           ...

           (ii) any offense based on the same conduct or arising from
           the same criminal episode, if such offense was known to the
           appropriate prosecuting officer at the time of the
           commencement of the first trial and occurred within the same
           judicial district as the former prosecution unless the court
           ordered a separate trial of the charge of such offense[.]


                                           -2-
J-S34028-17


question: “Did the court err when . . . it dismissed misdemeanor and felony

charges with prejudice pursuant to 18 Pa.C.S. § 110 based on the prior

adjudication of summary traffic offenses?” Commonwealth’s Brief at 6.

       On August 30, 2017, this Court decided Commonwealth v. Perfetto,

___ A.3d ___, 2017 Pa. Super. 281 (Pa. Super. Aug. 30, 2017) (en banc). In

Perfetto, as in the instant case, the defendant was arrested in Philadelphia

and charged with a summary traffic violation as well as more serious

criminal offenses. The defendant was found guilty in absentia in the

Philadelphia Municipal Court Traffic Division of the summary traffic offense

and filed a motion to dismiss the remaining charges based on Section 110.

The trial court granted the motion, but this Court reversed. We held that

“the jurisdiction of a court remains a consideration implicit to any

compulsory joinder analysis,” and in Philadelphia, the Traffic Division of the

Municipal Court4 has exclusive jurisdiction over summary traffic violations.

We therefore held that “[a] prior disposition of a summary traffic offense in a

traffic court does not bar the later prosecution of other criminal charges

which arise in the same judicial district and at the same time as the

summary traffic offense.” Perfetto, 2017 Pa. Super. 281 at *20.

       Given the foregoing, we reverse and remand.

____________________________________________
4
  In 2013, the Philadelphia Municipal Court was restructured to include a
General Division and a Traffic Division, the latter of which subsumed the
former Traffic Court of Philadelphia. Perfetto, 2017 Pa. Super. 281 at *15.



                                           -3-
J-S34028-17


     Order reversed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/26/2017




                                  -4-